DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 36-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 42-54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Originally filed claim 1, drawn to diagnostic imaging method using light, classified in A61B5/0059.
II. Newly submitted claims 42-54, drawn to a therapeutic imaging system, classified in A61K9/51.
Newly submitted claims are directed to an apparatus for optical imaging system, and in addition, comprises a stage, various positions of the detectors, as well as MRI imaging system. 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product claimed in claims 42-54 can be used as a therapeutic 
Each group of invention possesses a distinct element not possessed by the other groups and would require multiple searches with different search terms and databases.  Correspondingly, a search for each group of invention would not necessarily reveal references directed to the other inventions.  Accordingly, multiple searches would need to be performed to search all groups of inventions and would therefore constitute a search burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-54 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the excitation light comprising light photons within the excitation wavelength band if the excitation wavelength band is selected;” and “providing excitation light into the animal comprising light photons within new excitation wavelength band if the new excitation wavelength band is selected;”
With an optional “if” in the sentence, it is not clear whether “providing excitation light into the animal” takes place or conditionally takes place. 
In addition, “new excitation wavelength” does not require to be a different excitation wavelength from previously selected excitation wavelength. 
Claims 36-41 are rejected as they inherit rejection of independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Levenson et al.,” US 2008/0294032 (filed on 09/23/2004, Levenson) and “Levenson et al.,” US 2006/0118742 (hereinafter Levenson 742).
Regarding to claim 1, Levenson teaches a method for spectrally unmixing light data corresponding to light emitted from multiple light sources internal to an animal, the method comprising:
selecting an least one of excitation wavelength band for excitation light provided to the animal and an emission wavelength band for measurement of light emitted from 
providing excitation light, into the animal, the excitation light comprising light photons within the excitation wavelength band if the excitation wavelength band is selected (spectral filtering means positioned between the illumination source and the sample [0039], [0041], excitation light 122 to sample Fig. 17 [0095], choice of illumination wavelength [0109]);
capturing a first image of at least a portion of the animal (camera 150 Fig. 17 [0096]), where the first image corresponds to light emission from the animal (image of spectrally filtered radiation [0041]- [0042], camera records images of the spectral filtered emitted radiation for each of the different spectral weighting functions, and sends the image data to a computer for analysis [0096]);
if the emission wavelength band is selected, the first image corresponds to light emission within the emission wavelength band ([0053] and [0060]); and
the first image corresponds to light emitted by the multiple light sources internal to the animal ([0041]-[0043]); 
capturing at least one additional image of the animal, wherein capturing each additional image comprises:
selecting at least one of a new excitation wavelength band and a new emission wavelength band ([0137] Figure 8: the spectral filter is then set to the next spectral weighting function and the corresponding image acquired steps 825 and 830);
providing excitation light into the animal comprising light photons within the new excitation wavelength band if the new excitation wavelength band is selected (steps 825 and 830 repeated to obtain image with next spectral weight function [0137], switching among multiple excitation wavelength bands [0202] Figure 17); and
obtaining an image comprising light emission from the animal that corresponds to light emission within the new emission wavelength band if the new emission band is selected (steps 825 and 830 repeated to obtain image with next spectral weight function [0137], switching among multiple excitation wavelength bands [0202] Figure 17), where each additional image includes light data that corresponds to light emitted by the multiple fluorescent light sources internal to the animal and is limited in wavelength to the emission wavelength band of the different combination ([0137], different spectral bands [0143], Figure 8, Figure 12, [0202]-[0203]);and
using an iterative solution process (images generated by iterative techniques [0170]-[0174], using the component image from step 1 as a guide, and choose component images form the iterative step 1 to draw spectrum “a” and the spectrum “A+B” and this process is repeated 
The examiner notes that “providing excitation light into the animal comprising light photons within the excitation wavelength band,” photon is the basic unit of the light, and thus, “excitation light” comprises photons. 
Levenson does not further explicitly disclose wherein at least one of the additional images of the animal corresponds to imaging of the animal from a direction that is different from an imaging direction of the first image and combining spatial distribution maps of the multiple light sources that correspond to imaging of the animal from different directions with a surface topographical representation of the animal to generate a three-dimensional representation of a distribution of the multiple light sources within the animal. 
However, in the analogous field of optical imaging method, Levenson 742 teaches optical spectral imaging method that comprises transmitted and emitting photons ([0004]), and at least one of the additional images of the animal corresponds to imaging of the animal from a direction that is different from an imaging direction of the first image  (multiple directions [0241], [0269]) and combining spatial distribution maps of the multiple light sources that correspond to imaging of the animal from different directions with a surface topographical representation of the animal to generate a three-dimensional representation of a distribution of the multiple light sources within the animal ( topographic information, a surface topographic map [0263]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify imaging method as taught by Levenson to incorporate teaching by Levenson 742, since imaging in multiple directions was well known in the art as taught by Levenson 742.  One of ordinary skill in the art could have combined the elements as claimed by Levenson with no change in their respective functions, but simply arranging detectors in multiple directions with respect to the animals to be imaged, and the 
Regarding to claims 36-39, Levenson and Levenson 742 together teach all limitations of claim 1 as discussed above. 
Levenson further teaches following limitations:
Of claim 36, wherein the multiple light sources comprise at least one non-endogenous fluorescent moiety and autofluorescence of tissue of the animal ([0049]-[0051])
Of claim 37, wherein the at least one non-endogenous fluorescent moiety comprises a fluorescent stain ([0004] and [0085])
Of claim 38, wherein the multiple light sources comprises multiple fluorescent stains ([0051] and [0199])
Of claim 39, wherein the multiple light sources comprise at least one expressed fluorescent marker within tissue of the animal ([0051] and [0085])
Regarding to claims 40, Levenson and Levenson 742 together teach all limitations of claim 1 as discussed above. 
Levenson 742 further teaches obtaining the surface topographical representation of the animal by exposing the animal to structured light and obtaining an image of the structured light reflected from the animal (structured illumination, surface topographic map [0263]).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levenson and Levenson 742  as applied to claim 1 above, and further in view of “Rice et al.,” US 2003/0002028 (hereinafter Rice). 
Regarding to claim 41, Levenson and Levenson 742 together teach all limitations of claim 1 as discussed above.
Levenson and Levenson 742 do not further teach generating the three-dimensional representation of the distribution of the multiple light sources within the animal by: generating a representation of a light source distribution adjacent to a surface of the animal based on the surface topographical representation of the animal and the spatial distribution maps for the multiple light sources; and determining a distribution of the multiple light sources within an interior region of the animal by applying a photon diffusion model to the light source distribution adjacent to the surface of the animal.
However, in the analogous field of optical detection method of investigating light emitting source in a subject, Rice discloses using light emission data in photon diffusion modeling and for determining depth and size of a light-emitting source based on curve matching with a model diffusion curve ([0080]), including modeled spatial profile representing the predicted light intensity distribution ([0081]) and a measured light intensity spatial profile and spectral data ([0084]-[0085]), and determining a distribution of multiple light sources within an interior region of the animal (Figures 13B-C, [0141]-[0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify spectrum data and surface topographical representation as taught by Levenson and Levenson 742 to incorporate teaching of Rice, since using a photon diffusion model to determine a distribution of the multiple light sources was well .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nilson (US2005/0237423) discloses a structured light source and imaging method for reconstructing surface topography of an object being imaged. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793